MYERS, J.,
for the court.
¶ 1. Kendall Wayne Pilgrim was convicted of possession of methamphetamine in the Circuit Court of Neshoba County and sentenced to serve six years in the custody of the Mississippi Department of Corrections. Pilgrim filed a notice of appeal on March 15, 2001. Pilgrim’s attorney filed a memorandum with this Court stating that upon a thorough search of the record he could not find any issue that would arguably support the appeal. The attorney sent a copy of this memorandum to Pilgrim on October 26, 2001. Pilgrim has been given the opportunity to raise any points of error but has failed to do so. The State filed a response to Pilgrim’s attorney’s memorandum concurring that no arguable basis for appeal exists.
¶ 2. In situations where the appellant’s attorney examines the record and finds that no arguable basis for appeal exists, the attorney is required to make a determination that the appeal is unlikely to be successful, file a brief or memorandum asserting that he thoroughly examined the record referring to anything in the record that would arguably support an appeal, and advise his client of the right to file a pro se brief. Turner v. State, 818 So.2d 1186, 1189(¶ 11) (Miss.2002), overruling Killingsworth v. State, 490 So.2d 849 (Miss.1986). The appellate court is then required to conduct an independent review of the record of the case. Turner, 818 So.2d at 1189(¶ 11). Pilgrim’s attorney has complied with the dictates of Turner v. State. Pilgrim was given ample time to raise any points of error but has failed to do so. Upon a thorough examination of the record, this Court does not find an arguable basis for this appeal. This appeal is without merit.
¶ 3. THE JUDGMENT OF THE CIRCUIT COURT OF NESHOBA COUNTY OF CONVICTION OF POSSESSION OF METHAMPHETAMINE AND SENTENCE OF SIX YEARS IN THE CUSTODY OF THE MISSISSIPPI DEPARTMENT OF CORRECTIONS IS AFFIRMED. ALL COSTS OF THIS APPEAL ARE ASSESSED TO NESHO-BA COUNTY.
McMILLIN, C.J., KING AND SOUTHWICK, P.JJ., BRIDGES, THOMAS, LEE, IRVING, CHANDLER AND BRANTLEY, JJ., CONCUR.